THE COURT.
This is an appeal from a conviction of the crime of embezzlement of public moneys in violation of section 424 of the Penal Code, a felony.  The clerk’s transcript was filed October 19, 1936. The reporter’s transcript was filed November 5, 1936, and the case was ordered on the calendar for December 4, 1936, and due notice given. No briefs have been filed and no requests for extension of time have been made. Defendant has made no appearance. Under authority of section 1253 of the Penal Code the judgment is affirmed.
Judgment affirmed.